        Case 2:19-cv-00130-KS-MTP Document 70 Filed 02/26/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          EASTERN DIVISION


JEREMY D. JACKSON                                                       PLAINTIFF

v.                                     CIVIL ACTION NO. 2:19-CV-130-KS-MTP

LOW CONSTRUCTION GROUP, LLC, et al.                                 DEFENDANTS


                                       ORDER

        On February 25, 2021, the parties filed Motions in Limine [65, 68]. An

expedited briefing schedule is necessary so that the Court can provide a ruling before

the pretrial conference scheduled for March 18, 2021. Responses to the motions shall

be filed on or before March 10, 2021. Replies may be filed on or before March 15,

2021.

        SO ORDERED AND ADJUDGED this 26th day of February, 2021.

                                                    /s/ Keith Starrett
                                                              KEITH STARRETT
                                               UNITED STATES DISTRICT JUDGE
